Citation Nr: 1748457	
Decision Date: 10/27/17    Archive Date: 11/03/17

DOCKET NO.  13-25 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from March 1944 to June 1946.  He died in November 1999.  The Veteran's surviving spouse died in September 2012.  The appellant in this case is their adult son. 

This matter came to the Board of Veterans' Appeals (Board) on appeal from a May 2013 determination of the Department of Veterans Affairs (VA) Regional Office (RO) and Pension Management Center in St. Paul, Minnesota, which denied the appellant's claim for accrued benefits.  Jurisdiction has since transferred to the Denver, Colorado, Regional RO.

The appellant provided testimony before the undersigned Veterans Law Judge in September 2016.  A transcript of that hearing is a part of the record before the Board.


FINDINGS OF FACT

1.  The Veteran's surviving spouse died in September 2012, while payment for her awarded aid and attendance benefits was pending and while her September 2011 application for VA death pension benefits as the surviving spouse of the Veteran was pending. 

2.  The appellant is the adult son of the Veteran and his now deceased surviving spouse and the evidence does not show that he became permanently incapable of self-support prior to turning 18.

3.  The appellant does not contend and the evidence does not show that he bore the expenses of the burial of the Veteran's surviving spouse, or that he bore allowable medical expenses in connection with her last sickness.


CONCLUSION OF LAW

The criteria for entitlement to accrued benefits have not been met.  38 U.S.C.A. 
§§ 5112, 5121 (West 2014); 38 C.F.R. §§ 3.500, 3.1000 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran died in November 1999.  In September 2011, the Veteran's surviving spouse submitted an application for VA death pension with aid and attendance.  In July 2012, the RO awarded benefits based upon the need for aid and attendance for the surviving spouse, effective September 12, 2011, the date of her claim.  Entitlement to pension benefit was not decided at that time.  The Veteran's surviving spouse then died in September 2012.  At the time of her death, the RO had not yet paid the aid and attendance benefits and had not yet adjudicated the pension claim.  

In a September 2012 letter addressed to the executor of her estate, the RO advised that it had stopped processing her claim for VA benefits because VA had received information from the Social Security Administration showing that she had died.  The RO, however, noted that she had had a pending claim and provided information regarding accrued benefits and the necessary application for filing such a claim. 

Later the same month, the adult son of the Veteran and his surviving spouse (on the claim form, he noted his birth date in 1953) filed an application for accrued benefits.  In May 2013, the RO denied the appellant's claim.  At the time of the August 2013 notice of disagreement, the appellant clarified that he is seeking payment of the aid and attendance benefits due to his mother at the time of her death.  In the August 2013 statement of the case, the RO also addressed whether the appellant would have been due pension benefits, concluding that no such benefits would have been awarded due to her level of income.  

At the time of the appellant's hearing, his representative confirmed that no claim for reimbursement of any sort was initiated, because the costs of the Veteran's surviving spouse final care was not paid by the appellant.  See hearing transcript at page 9.  The appellant confirmed that these costs were paid out of the proceeds from the sale of the surviving spouse's home during her lifetime.  Id.

Periodic monetary benefits to which a VA beneficiary was entitled at death, either by reason of existing VA ratings or decisions, or those based on evidence in the file at date of death, and due and unpaid, are known as "accrued benefits."  38 U.S.C.A. § 5121 (West 2014); 38 C.F.R. § 3.1000 (2016); Zevalkink v. Brown, 102 F.3d 1236   (Fed Cir. 1996).

Following timely filing of a proper claim, such benefits will be paid according to a statutorily prescribed order of distribution.  Upon the death of a veteran receiving VA benefits, accrued benefits are paid to his or her spouse; his or her children (in equal shares); or his or her dependent parents (in equal shares) or the surviving parent.  38 C.F.R. § 3.1000(a)(1).  Upon the death of a surviving spouse receiving VA benefits, accrued benefits are paid to the veteran's children.  38 C.F.R. § 3.1000(a)(2).  In all other cases, only so much of the accrued benefit may be paid as may be necessary to reimburse the person who bore the expense of last sickness or burial.  38 C.F.R. § 3.1000(a)(5). 
In this case, the evidence does not show that the appellant is entitled to any accrued benefits as the child of the Veteran.  The appellant is not the Veteran himself and is, rather, the son of the Veteran and his now deceased surviving spouse.  Further, the term "child of the veteran" means an unmarried person who is under the age of 18 years, or who, before reaching the age of 18 years, became permanently incapable of self-support.  38 U.S.C.A. § 101(4)(A); 38 C.F.R. § 3.57.  The appellant is well past the age of 18, and the record does not show, nor does he contend, that he became permanently incapable of self-support before the age of 18.  Thus, there is no basis upon which to collect the aid and attendance benefits due and owing to the surviving spouse at the time of her death, or any other benefits such as the claimed pension benefits, by the appellant based upon his status at her son.

The only avenue potentially available to the appellant is 38 U.S.C.A. § 5121(a)(6), which provides that "[i]n all other cases, only so much of the accrued benefits may be paid as may be necessary to reimburse the person who bore the expense of last sickness and burial."  See also 38 C.F.R. § 3.1000(a)(5).

In this case, the appellant has not suggested that reimbursement is warranted for 
the costs of his mother's last sickness and burial.  At the 2016 Board hearing, in fact, his representative explicitly stated that no such reimbursement claim was pending because the appellant had not paid any of the relevant expenses.  Further, the appellant has not provided any statements or other evidence to suggest he is seeking reimbursement for any of the costs of his mother's last sickness and burial.  In other words, the record contains no documentation, nor does the appellant contend, that he had any qualifying expenses warranting reimbursement from any accrued benefits.  Caranto v. Brown, 4 Vet. App. 516, 518-19 (1993) (38 U.S.C.A. § 5121 places the burden on the claimant to produce the evidence necessary for VA to determine whether an award from accrued benefits may be properly made). 

The Board indeed recognizes the appellant's argument related to the unfair nature of the nonpayment of the aid and attendance benefits to his mother during her lifetime and the clear lapse in time on the part of the RO.  The Board sympathizes with this argument, and while the Board understands the appellant's frustration, the Board is bound by the law and is without authority to grant benefits.  See 38 U.S.C.A. §§ 503, 7104 (West 2014); see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  Where the law and not the evidence is dispositive of the issue before the Board, the claim must be denied because of the absence of legal merit or the lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  

As the Board has denied the claim as a matter of law, there is no issue as to whether VA has complied with its duty to notify or assist the appellant, and there is no reasonable possibility that any further assistance would aid the appellant in substantiating this claim.  38 U.S.C.A. §§ 5102, 5103 and 5103A (West 2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to accrued benefits is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


